Opinion by
Judge Rogers,
In the case of Babcock & Wilcox v. Workmen's Appeal Board (Marshall), 97 Pa. Commonwealth Ct. 46, 508 A.2d 1303 (1986), decided this day, we vacated an order of the Appeal Board affirming an award of compensation for loss of hearing claimed by the worker under Section 306(c)(8) of The Pennsylvania Workmens Compensation Act, Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §513. Here, as in that case, the compensation authorities improperly applied a test described in some of our cases to the effect that a claimant may establish a loss of hearing by demonstrating that he cannot use his ears in the manner nature intended. We disapproved that test.
For the reasons given in our opinion in Babcock & Wilcox v. Workmen's Compensation Appeal Board (Marshall), and not necessary to repeat, we are constrained to vacate the order of the Appeal Board and remand to the Appeal Board for further disposition of the matter according to the true test for complete loss of hearing described herein.
*51Order
And Now, this 6th day of May, 1986, the order of the Workmens Compensation Appeal Board in the above-captioned matter is vacated and the record is remanded for further disposition of the matter according to the true test for loss of hearing described herein.